          Case 1:18-cv-01447-TJM-DJS Document 30 Filed 10/24/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF NEW YORK

                                                                           File No.: 1:18-CV-01447
                                                   )                      Judge Thomas J. McAvoy
 TODD BAILEY,                                      )
                                                   )
                                                   )
                                                   )
                                 Plaintiff,        )
 vs.                                               )
                                                   )
 AMERICAN BIO MEDICA                               )         STIPULATION FOR DISMISSAL
 CORPORATION,                                      )              WITH PREJUDICE
                                                   )
                                 Defendant.        )
                                                   )

          The parties to the above-captioned action, through their undersigned respective authorized

counsel, hereby stipulate and agree that no party hereto is an infant or incompetent and, having

been resolved between the parties, all claims asserted in the above-entitled action may be, and

hereby are, dismissed with prejudice and on the merits. Each party shall bear its own costs,

disbursements, interest, attorneys’ fees, and other related expenses incurred in connection with this

matter.

          The parties further stipulate, agree, and jointly request that the Court enter an order of

dismissal with prejudice in accordance with this stipulation.



                                [Remainder of page intentionally left blank.]
        Case 1:18-cv-01447-TJM-DJS Document 30 Filed 10/24/19 Page 2 of 2




Dated: October 23, 2019                    WINTHROP & WEINSTINE, P.A.



                                           By: /s/ Joseph M. Windler ______________
                                           Joseph M. Windler, Esq. (MN #387758)
                                           Admitted Pro Hac Vice
                                           225 South Sixth Street, Suite 3500
                                           Minneapolis, Minnesota 55402
                                           (612) 604-6646
                                           jwindler@winthrop.com

                                           O’CONNELL & ARONOWITZ, P.C.
                                           Jeffrey A. Siegel (103820)
                                           54 State Street
                                           Albany, New York 12207
                                           (518) 462-5601
                                           Local Counsel for Todd Bailey

                                           Attorneys for Plaintiff




Dated: October 23, 2019                    WILLIAM J. BETTER, P.C.



                                           By: /s/ William J. Better ________________
                                           William J. Better, Esq. (508431)
                                           1 Albany Avenue
                                           Kinderhook, NY 12106
                                           Minneapolis, Minnesota 55402
                                           (518) 758-1511
                                           williamjbetter@williamjbetterpc.com

                                           Attorney for Defendant


18120491v1




 IT IS SO ORDERED.
 DATED: October 24, 2019
